DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	 I.	Claims 1-11 are drawn to acquisition of cell images including detecting out of focus microscopy images, which further includes assigning one of a plurality of image quality labels to each set of pixels indicating the degree to which the independent cell is in focus, training a classifier to classify the set of pixels into the plurality of image quality labels, wherein the classifier is configured according to a multi-layer architecture and the training results in determination of a plurality of weights for connecting layers in the multi-layer architecture and creating a deployment of the classifier based on the multi-layer architecture, the plurality of weights, and the plurality of image quality labels, classified in G06K9/00134. 
	II.	Claims 12-20 are drawn to performing adaptive focusing of a microscopy device, which further includes using a trained classifier to assign one of a plurality of image quality labels to each set of pixels indicating the degree to which the independent cell is in focus, if the image quality labels corresponding to the sets of pixels indicate that the cells are out of focus, determining a focal length adjustment for adjusting focus of the microscopy device using a trained machine learning model; and sending executable instructions to the microscopy device to perform the focal length adjustment, classified in H04N5/232125.



Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as performing adaptive focusing of a microscopy device. Further subcombination II does not require the details of subcombination I such as “classifier is configured according to a multi-layer architecture and the training results in determination of a plurality of weights for connecting layers in the multi-layer architecture”. Subcombination I is more focused on training a classifier, and subcombination II is focused on using a trained classifier for autofocusing. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  

Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Therefore, inventions I and II represent inventions that are distinct for the reasons given above and have acquired a separate status in the art as shown by their different subject matter and/or different classification, restriction for examination purposes as indicated is proper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 22, 2021